Detailed Action

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This action is responsive to the amendment filed 3/24/2021 in which: 
Claims 21, 29, 37 were amended.
No claims were added/cancelled.
Claims 21-39 is/are currently pending.
Claim(s) 21, 29, 37 is/are independent claims.

Note Regarding AIA  Status

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of U.S. Patent No. 10157028 in view of Kenneth S. Plache et al. (US PG Pub No. 20130124575).  As shown in the table below, claim 18 of Patent 10157028 anticipates all limitations except for “send the visualization scheme to the remote display”. Plache, in the same field of endeavor discloses this limitation in [¶ [0057-0058], Run time environment runs as a web environment, transmitting visualizations to remote devices, data may be directly accessed over the server via a networked client device.]. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify patent 10157028 to  send the visualization scheme to the remote display as disclosed by Plache. The motivation for doing so would have been to allow for a network-based visualization to take place without requiring a piece of software for a related processor, thus offering speed and flexibility, ¶ [0058].

	Below is a table of correspondence between the rejected claims:
Instant Application
Patent 10157028

a historian system, the historian system comprising a plurality of tags; 
a processor and a non-transitory computer readable medium, the non-transitory computer readable medium comprising processor executable code, the processor executable code configured and arranged to: 


















display on the GUI at least a query area, a first panel, a second panel, and a third panel;

receive a tag query in the query area for at least one of the plurality of tags; 



display, in the first panel, tag groups that include tag subgroups that each include tag matches, the tag matches including one or more tags of the plurality of tags that at least partially match the tag query; 












receive a subgroup selection of at least one of the tag subgroups; display, in the second panel, the tag matches from the subgroup selection; 







receive a tag match selection that includes a selection of one of the tag 







determine a visualization scheme for tag values of the tag match selection based on a context of the tag metadata; and 




send the visualization scheme to the remote display.








receiving a search query via a graphical user interface (GUI) on a display device; searching a historian system based on the search query for one or more tags stored in a memory of the historian system, wherein each tag stored in the memory is defined by a plurality of metadata attributes, wherein the historian system and the display device are connected by a communication network; 

displaying a first panel via the GUI in response to receiving the plurality of tags; 







displaying, on the first panel, a graphical representation of each of a plurality of groups, wherein each group corresponds to one of the plurality of metadata attributes, wherein each group of the plurality of groups graphically represented on the first panel includes a plurality of subgroups, wherein each subgroup includes a plurality of received tags each having a value for a common metadata attribute that at least in part matches the search query; 

further displaying, on the first panel, a graphical representation of each subgroup of the plurality of subgroups; 

receiving via the GUI a selection of the graphical representation of one of the subgroups displayed on the first panel; displaying a second panel via the GUI in response to the selection of the graphical representation of one of the subgroups; displaying, on the second panel, a graphical representation of each of the plurality of received tags comprising the selected subgroup; 

receiving via the GUI a selection of the graphical representation of one of the plurality of tags displayed on the second panel; displaying a third panel via the GUI in response to the selection of the graphical representation of one of the plurality of tags; displaying, on the third panel, a graphical representation of the value of each of the plurality of metadata attributes of the selected tag for which raw data is to be retrieved and converted for display in response to the selected tag dynamically determining an optimal visualization scheme for the selected tag based on the plurality of metadata attributes of the selected tag; displaying, via the GUI, a graphical representation of a value of the selected tag based on the optimal visualization scheme; monitoring a boundary of the GUI; grouping the graphical representation of the value of the selected tag with a graphical representation of a value of at least one other selected tag when the graphical representation of the value of the 



Claims 29, 37 are rejected under the same rationale as claim 21 above.
Claims 22-28, 30-36, 38-39 are rejected for being dependent on a rejected base claim.


Allowable Subject Matter

Claims 21-39 are allowed over the prior art. The claims now recite subject matter that was found allowable in now patent 10157028.

Response to Arguments

	Applicant arguments filed 3/24/2021 with regard to the rejections under 35 USC 103 have been fully considered and are found to be persuasive.

Conclusion



THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOWARD CORTES whose telephone number is (571)270-1383.  The examiner can normally be reached on M-F, 8:00 am - 5:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott T Baderman can be reached on (571)272-3644.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOWARD CORTES/Primary Examiner, Art Unit 2144